michael keith shenk petitioner v commissioner of internal revenue respondent docket no filed date p was divorced from his wife and their judgment of absolute divorce provided that his ex-wife would have pri- mary residential custody of their three minor children the judgment provided that the dependency_exemption deductions for the three children would be divided between the two ex- spouses according to various conditions but did not provide that the ex-wife must execute in p’s favor a form_8332 release of claim to exemption for child of divorced or sepa- rated parents the children resided with p’s ex-wife for more than half of and p’s ex-wife did not execute in p’s favor any form_8332 or equivalent document for any year for p timely filed a federal_income_tax return on which he claimed dependency_exemption deductions and the child_tax_credit for two of the children consistent with his under- standing of the terms of the judgment but he did not attach any form_8332 to his return he also claimed head-of-house- hold filing_status his ex-wife the custodial_parent timely filed a federal_income_tax return for on which she also verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v shenk jamie shenk v commissioner claimed two dependency_exemption deductions so that one child was claimed on both parents’ returns r allowed to p the dependency_exemption deduction for one of the children but disallowed his claim for the dependency_exemption deduction for the child who had also been claimed by the custodial_parent at trial p contended he is entitled to a dependency_exemption deduction for all three children held since the custodial_parent did not execute and p could not and did not attach to his return any form_8332 or equivalent release p is not entitled under sec_152 to claim the dependency_exemption deduction or the child_tax_credit held further where both the custodial_parent and the noncustodial_parent have claimed for the same year a dependency exemp- tion deduction for the same child a declaration signed by the custodial_parent after the period of limitations for assess- ments has expired as to the custodial_parent could not qualify under sec_152 and therefore there is no reason to grant p’s request to leave the record open so that he may obtain and proffer such a declaration held further p is not entitled to head-of-household filing_status under sec_2 nor to the child_tax_credit under sec_24 michael keith shenk for himself shari salu for respondent gustafson judge the internal_revenue_service irs determined a deficiency of dollar_figure in the federal_income_tax of petitioner michael keith shenk mr shenk petitioned this court pursuant to sec_6213 sec_1 for redetermination of the deficiency after mr shenk’s concession that he received but did not report dollar_figure in dividend income the issue for decision is whether mr shenk is entitled to a dependency_exemption deduction for one of his children under sec_151 a child_tax_credit for that child under sec_24 and head-of-household filing_status under sec_2 on these issues we hold for the irs findings_of_fact the judgment of divorce mr shenk was married to julie phillips and they have three minor children-m s w s and l s they divorced in the family court’s judgment of absolute divorce pro- unless otherwise indicated all citations of sections refer to the internal_revenue_code u s c in effect for the tax_year at issue and all cita- tions of rules refer to the tax_court rules_of_practice and procedure verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v shenk jamie united_states tax_court reports vided that ms phillips was awarded primary residential custody of the parties’ three children and that mr shenk would be liable for child_support payments but that as to dependency exemptions- i n and in odd numbered years thereafter provided that she is employed and earning income defendant ms phillips shall be entitled to claim the parties’ two younger children w and l as dependency_exemptions on her income_tax returns and assuming he is current with his child_support payments as of the end of the year plaintiff mr shenk shall be entitled in and in odd numbered years thereafter to claim the parties’ oldest son m as a dependency_exemption on his income_tax returns in even numbered years the parties’ entitlement to the foregoing dependency_exemptions shall be reversed with plaintiff having two exemptions and defendant having one again assuming that defendant is employed and earning income and plaintiff is current with his child_support payments at the end of the year in question emphasis added the irs admits that this paragraph makes ms phillips’s entitlement to the dependency_exemptions to be contingent on her being employed mr shenk further contends and we assume that this paragraph is properly interpreted to allow a parent who does meet his or her condition ie employ- ment in the case of ms phillips and child_support in the case of mr shenk to claim the dependency_exemptions that would otherwise be allowed to a parent who fails to meet his or her condition the judgment states no requirement that ms phillips facilitate mr shenk’s claim of dependency_exemptions by executing a release such as on form_8332 release of claim to exemption for child of divorced or separated parents the judgment was not formatted in such a way as to require or permit the parties to sign it and neither ms phillips nor mr shenk signed the judgment tax returns in all three children resided with ms phillips more than of the time as of the end of mr shenk was up to date on his child_support payments mr shenk con- tends and we assume that ms phillips was not employed in nonetheless on a joint_return filed with her then-current husband on date ms phillips reported income verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v shenk jamie shenk v commissioner the return is not in our record but we assume she reported non-employment income because was an odd-num- bered year she also claimed two dependency_exemption deductions for w s and l s however consistent with his understanding of the meaning of the judgment of divorce mr shenk did not limit himself to claiming a dependency_exemption deduction for m s instead on his return for mr shenk claimed two such deductions-for m s and l s -because he believed ms phillips had not been employed in and therefore did not meet the conditions for claiming dependency_exemptions he argued at trial that his claim of only two exemptions was a mistake and that he should instead have claimed all three he also claimed the corresponding child_tax_credit and he claimed head-of-household filing_status disallowance by the irs because l s was thus claimed as a dependent on two returns the irs became aware of the dueling claims the irs allowed ms phillips’s return to stand leaving her with two dependency_exemption deductions and it disallowed one of the dependency_exemption deductions claimed on mr shenk’s return on date the irs issued to mr shenk a notice_of_deficiency for determining additional tax attributable to denying that second dependency exemp- tion deduction the child_tax_credit and head-of-household filing_status court proceedings on date mr shenk timely filed his petition in this court at the time he filed his petition mr shenk resided in maryland a year later when this case was called from the calendar for trial on date mr shenk asked for a continuance so that he could request the family court to revise its judgment of divorce to require ms phillips to execute form_8332 in his favor and so that he could then perfect his claim for the dependency_exemption deductions by proffering that form_8332 respondent’s counsel stated that a form_8332 may be effectively submitted even after the return has been filed but argued that it must be submitted in time to allow the irs to disallow a dependency_exemption verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v shenk jamie united_states tax_court reports deduction that was redundantly claimed by the custodial_parent who executes form_8332 because the three-year period of limitations to assess any_tax against ms phillips on her return see sec_6501 presumably would expire date-ie six weeks after this case was called for trial-respondent’s counsel contended that even if mr shenk were successful in his attempt at obtaining a release the irs would be prejudiced by any delay and would be unable to assess any_tax against ms phillips because mr shenk made no accounting for his having waited a year to try to obtain form_8332 the court denied mr shenk’s motion for a continuance stating that the par- ties should go ahead and have today the trial that you are ready to have now to put on the evidence you have to put on now and that the court would then entertain at the end of it whatever motion you want to make about keeping the record open mr shenk put on his case and contended he is entitled to a dependency_exemption deduction for all three children at the end of trial he again moved that the record be left open so that he could obtain and offer a form_8332 signed by his ex-wife for we denied the motion without prejudice and stated that we would delay issuing any opinion in the case until after date in order to give mr shenk the opportunity to obtain the form_8332 if he could and to move to reopen the record of this case by that date he did not do so opinion i the dependency_exemption deduction a the provisions of sec_152 an individual is allowed a deduction for an exemption for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year sec_151 sec- tion a defines the term dependent to include a quali- fying child generally a qualifying_child must i bear a specified relationship to the taxpayer eg be a child of the taxpayer ii have the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year iii meet certain age requirements iv not have provided over one-half of such individual’s support for the taxable_year at verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v shenk jamie shenk v commissioner issue and v not have filed a joint_return for that year sec_152 under those provisions mr shenk could not claim his children as dependents for because as he admits they did not share the same place of abode with him for more than one-half of the year however in the case of divorced parents special rules determine which parent may claim a dependency_exemption deduction for a child see sec_152 espinoza v commis- sioner tcmemo_2011_108 cf sec_152 pursuant to sec_152 when certain criteria are met a child may be treated as a qualifying_child of the noncustodial_parent here mr shenk rather than of the custodial_parent ms phil- lips sec_152 c f_r sec_1_152-4 income_tax regs the child could be the qualifying_child of mr shenk under sec_152 and if- the child receives over one-half of the child’s support during the calendar_year from the child’s parents who are divorced under a decree of divorce sec_152 such child was in the custody of or both of the child’s parents for more than one-half of the calendar_year sec_152 the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations pre- scribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such cal- endar year sec_152 and the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the appropriate tax- able year sec_152 b the lack of a declaration mr shenk’s claim in this case fails because he is unable to show compliance with the third and fourth of the statutory criteria stated above-ie ms phillips did not ever sign a declaration that she will not claim such child as a for these purposes ms phillips was the child’s custodial_parent and mr shenk was the child’s noncustodial_parent because the state court or- ders gave ms phillips primary residential custody of their children see sec_152 sec_1_152-4 income_tax regs verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v shenk jamie united_states tax_court reports dependent and mr shenk did not attach such written declaration to his return the irs’s prescribed means for the noncustodial_parent to make this declaration is form_8332 on which the relevant statement is i agree not to claim but whether made on that form or by an equivalent document a basic element necessary for satisfying sec_152 is a custodial parent’s declaration that in the words of the statute she will not claim the child as a dependent for a taxable_year ms phillips never signed any declaration that she would not claim a dependency_exemption deduction mr shenk contends that under the conditions set out in the state court judgment of divorce ms phillips was not entitled to the disputed dependency_exemption deduction and he implicitly argues that she should have executed a declaration disclaiming and releasing the exemption how- ever sec_152 requires that a declaration be sign ed the irs stipulates that mr shenk met the condition of the judgment ie he was up-to-date with his child_support pay- ments and we assume as mr shenk contends that ms phillips did not meet the condition imposed on her by the judgment so that as far as the state court was concerned mr shenk was entitled to the disputed deduction but ulti- mately it is the internal_revenue_code and not state court orders that determine one’s eligibility to claim a deduction for federal_income_tax purposes and mr shenk does not meet the criteria of the code for claiming the disputed dependency_exemption deduction he is the noncustodial a noncustodial_parent may rely on an alternative document provided that it conform s to the substance of form_8332 c f_r sec_1 e ii income_tax regs form_8332 requires a taxpayer to furnish the name of the child the name and social_security_number of the noncusto- dial parent claiming the dependency_exemption deduction the social secu- rity number of the custodial_parent the signature of the custodial_parent the date of the custodial parent’s signature and the year s for which the claims were released for the year at issue here a signed judgment copy of a court order cannot satisfy sec_152 see c f_r sec_1 e ii a court order or decree or a separation agreement may not serve as a written declaration moreover the fact that the court order en- titling mr shenk to a dependency_exemption deduction was explicitly con- ditional also renders that document insufficient see 139_tc_468 sec_1_152-4 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v shenk jamie shenk v commissioner parent and the custodial_parent did not sign the required declaration as we explained in 114_tc_184 aff ’d on other grounds sub nom 293_f3d_1208 10th cir congress added the written declaration requirement to sec_152 in to provide more certainty to the often subjective and difficult problems of proof and substantiation that accompanied dependency_exemption deduction disputes under the prior statutory scheme h_r rept no part pincite u s c c a n any rule by which mr shenk could prevail here would require us to revert to resolving those difficult problems of proof and substantiation that we were supposed to leave behind with the prior scheme-in this case not only questions about whether mr shenk had fulfilled his support obligations a question apparently easy to answer in this instance though difficult and controversial in others but also questions about whether ms phillips was employed and earning income as the judgment required if such questions had to be answered before one could determine the proper claimant of the dependency_exemption deduction then sec_152 would fail of its purpose we therefore hold that under sec_152 neither w s nor l s is a qualifying_child of mr shenk for tax_year and as a result mr shenk is not entitled to the disputed dependency_exemption deductions for c the possibility of a future declaration mr shenk asked us to leave open the trial record in this case so that he could move the state court to order ms phil- lips to sign a form_8332 that he could then submit but even if we assume without deciding that a custodial parent’s dec- laration submitted after the custodial_parent has filed hi sec_4 the house report stated the present rules governing the allocations of the dependency exemp- tion are often subjective and present difficult problems of proof and sub- stantiation the committee wishes to provide more certainty by al- lowing the custodial spouse the exemption unless that spouse waives his or her right to claim the exemption thus dependency disputes between parents will be resolved without the involvement of the internal rev- enue service h_r rept no part pincite9 u s c c a n verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v shenk jamie united_states tax_court reports return could sometimes qualify as being attache d to the noncustodial parent’s return for purposes of sec_152 sec_5 any declaration that mr shenk could now obtain and submit would fail to qualify under sec_152 ms phillips claimed l s as a dependent on her income_tax return filed date-ie more than three years ago under sec_6501 the general three-year period of limitations for assessing tax against her for expired on date thus in this case the custodial_parent did claim such child as a dependent the irs did not disallow the claim and the period of limitations for assessing tax against the custodial_parent has now run a clear pur- pose of the statute is to prevent a dependency_exemption deduction for one child to be claimed by and allowed for two parents but if mr shenk could succeed at what he now pro- poses both parents would obtain the deductions for w s and l s the statute does not permit this outcome as we now show if ms phillips were now to sign a declaration that she will not claim such child as a dependent or as form_8332 would have her put it i agree not to claim an exemption for the child that declaration would be both contrary to fact and without legal effect she did claim the deduction for l s the irs allowed it and it is now evidently too late for the irs to take it back in order for the custodial_parent to sign a meaningful declaration to the effect that she will not claim such child as a dependent -ie that she agrees not do so in the future-she ought to make that declaration before she has filed any return claiming the child as a dependent but if she has already filed a return claiming the child as a dependent perhaps she could nonetheless meaningfully so declare if she does so at the time she files an amended_return on which she disclaims the deduction in that case she agrees not to claim the exemption again or if she ha sec_5 for competing views on whether a late-submitted declaration can be considered attache d to the noncustodial parent’s return see arm- strong v commissioner t c pincite goeke j concurring and armstrong v commissioner t c pincite holmes j dissenting we do not resolve that issue in this opinion mr shenk did not make or attempt any showing that any exception to the general_rule see sec_6501 might apply verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v shenk jamie shenk v commissioner already filed a return claiming the child as a dependent and does not amend that return perhaps her declaration could have some minimal significance if the period of limitations for assessment were still open and her statement therefore left her susceptible to having the irs disallow her deduction and assess the corresponding tax against her in that case she agrees not to claim the exemption if she is challenged but once the period of limitations for assessment has expired and the custodial parent’s claim of the child as a dependent is not susceptible to being disturbed any state- ment by her that she will not claim such child as a dependent for that year would be absurd the time for her to declare what she will do as to that taxable_year has nec- essarily come and gone as a logical matter and by definition she is unable to declare what she will do about a past year now closed so she is no longer capable of signing a declara- tion that qualifies under sec_152 consequently even if the concept in sec_152 of being attache d to the return has enough flexibility to allow a non- custodial_parent to submit a declaration at some point after the filing of his return that flexibility must have limits-and the outside limit would surely be the custodial parent’s period of limitations beyond that point any declaration that the noncustodial_parent attaches fails to qualify under sec_152 as a statement of what she will do ii child_tax_credit a taxpayer is entitled to a child_tax_credit for each quali- fying child as defined in sec_152 who has not reached the age of and for whom the taxpayer is allowed a depend- ency exemption deduction under sec_151 sec_24 c given our determination that under sec_152 nei- ther w s nor l s is a qualifying_child of mr shenk for the year at issue and that mr shenk is not allowed the depend- ency exemption deduction for either of them it follows that mr shenk is not entitled to a child_tax_credit for w s or l s for that year iii head-of-household filing_status sec_1 of the code provides different tax_rates for dif- ferent taxpayers and sec_1 provides relatively favor- verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v shenk jamie united_states tax_court reports able rates for a head of a household as defined in sec_2 sec_2 in turn defines a head of a household and one of the criteria for that status is that the taxpayer maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode as a member of such household of i a quali- fying child of the individual as defined in sec_152 determined without regard to sec_152 sec_2 under sec_152 a qualifying_child must have the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year and by providing that the child’s status is determined without regard to sec_152 special rule for divorced parents etc sec_2 provides that a noncustodial_parent cannot meet the principal abode requirement by obtaining a declaration from the custodial_parent rather head-of-household status depends on having a qualifying_child actually sharing the taxpayer’s place of abode for more than half of the year mr shenk admits however that all three of his children resided with their mother for more than half of and with him for less than half of consequently no quali- fying child lived with mr shenk in his place of abode for more than half of that year so he is not entitled to head-of- household filing_status in view of the foregoing decision will be entered for respondent f verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v shenk jamie
